NO. 12-13-00369-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN RE:                                           §

WELDON BOYCE BRIDGES,                            §         ORIGINAL PROCEEDING

RELATOR                                          §


                                  MEMORANDUM OPINION
       Appearing pro se, Weldon Bridges has filed an “application for writ of error.” In his
application, he requests this court to reverse the trial court’s judgment of conviction and remand
the case for a new trial, or vacate the trial court’s judgment and dismiss the case. We dismiss the
application.
       Bridges alleges generally that he was arrested in 2008 for aggravated sexual assault of a
child and appeared before a justice of the peace and a district judge without counsel present. He
asserts further that he was arraigned without counsel present and signed a waiver of rights. He
then identifies several objections that counsel would have made if present and concludes that
these errors, along with the loss or destruction of part of the record, require relief from the
judgment of conviction.
       In substance, Bridges is seeking relief from a felony conviction that has become final.
However, a writ of habeas corpus is the exclusive means to challenge a final felony conviction.
TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3 (West Supp. 2013); Bd. of Pardons & Paroles ex
rel. Keene v. Eighth Dist. Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).
Only the court of criminal appeals has jurisdiction to grant postconviction habeas relief from a
final felony conviction. See Keene, 910 S.W.2d at 483.
       Nevertheless, Bridges contends that article 44.43 of the code of criminal procedure grants
this court jurisdiction to grant the relief he seeks. See TEX. CODE CRIM. PROC. ANN. art. 44.43
(West 2006). This statute provides that “[t]he defendant may also have any such judgment as is
mentioned in [article 44.42 of the code of criminal procedure]” reviewed upon writ of error if not
rendered in a justice or corporation court. Id. Article 44.42 relates to the availability of appeal
from every final judgment rendered “upon a personal bond, bail bond or bond taken for the
prevention or suppression of offenses, where such judgment is for twenty dollars or more,
exclusive of costs, but not otherwise.” Id. art. 44.42 (West 2006). The judgment Bridges
attempts to challenge does not pertain to a bond. Consequently, article 44.43 has no application
here. See id. arts. 44.42, 44.43; cf. Surety Ins. Co. of Ca. v. State, 514 S.W.2d 454, 455 (Tex.
Crim. App. 1974) (holding that writ of error may be used to review some bond forfeiture
judgments).
         In summary, Bridges seeks relief from a final felony conviction, and this court does not
have jurisdiction to grant the relief he requests. Accordingly, we dismiss his application for writ
of error. All pending motions are overruled as moot.


                                                                 BRIAN HOYLE
                                                                    Justice


Opinion delivered December 12, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 12, 2013


                                        NO. 12-13-00369-CR


                                 WELDON BOYCE BRIDGES,
                                          Relator
                                            v.
                                  HON. BARRY R. BRYAN,
                                        Respondent


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the application for writ of error filed by
WELDON BOYCE BRIDGES, who is the defendant in Cause No. CR-27979, pending on the
docket of the 217th Judicial District Court of Angelina County, Texas. Said application for writ
of error having been filed herein on December 5, 2013, and the same having been duly
considered, because it is the opinion of this Court that this Court does not have jurisdiction and
that the application for writ of error should be dismissed, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said application for writ of error be, and the same is,
hereby DISMISSED. All pending motions are overruled as moot.
                      Brian Hoyle, Justice.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.